Citation Nr: 0806701	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  01-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for shrapnel wounds to the 
left shoulder and arm with traumatic neuropathy of the left 
medial nerve, currently evaluated as a combined 30 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel
INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In April 2006, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

The residuals of shrapnel wounds to the left shoulder and arm 
with traumatic neuropathy of the left medial nerve are 
manifested by no more than moderately severe injury to Muscle 
Group V.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
shrapnel wounds to the left shoulder and arm with traumatic 
neuropathy of the left medial nerve have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 
4.56, 4.73, Diagnostic Code 5305 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in April 2004 and May 2006 letters, the RO and 
Appeals Management Center (AMC) provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  

Specifically, the notice letters advised the veteran that the 
evidence needed to show that his left shoulder and arm 
disability with associated neuropathy had increased in 
severity.  The May 2006 notice letter in particular conforms 
to the additional notice requirements most recently set forth 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The veteran was also provided with notice 
of the information and evidence needed to establish an 
effective date for his disability in the May 2006 notice 
letter.  The claim was last readjudicated in September 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, VA examination 
reports, and disability records from the Social Security 
Administration (SSA).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
left shoulder and arm disability with associated neuropathy. 

In a November 1968 rating decision, the RO granted service 
connection for multiple wounds the veteran sustained in 
combat and assigned a convalescent rating of 100 percent.  In 
an April 1969 rating decision, the RO assigned the disability 
of shrapnel wounds of the left shoulder and arm with 
traumatic neuropathy of the left medial nerve a post-
convalescent rating of 30 percent under Diagnostic Code 5302.  
The veteran's claim for an increased rating was received in 
October 1999.  

Thereafter, in an August 2004 supplemental statement of the 
case, the RO separated the disability of traumatic neuropathy 
of the left medial nerve (assigning a 10 percent rating under 
Diagnostic Code 8515) from the disability of shrapnel wounds 
to the left shoulder and arm (assigning a 20 percent rating 
under Diagnostic Code 5302).  In the April 2006 Remand, the 
Board noted that the RO should address the propriety of the 
Decision Review Officer changing the veteran's service-
connected disability to reflect two separate diagnostic codes 
and combining to 30 percent, in lieu of the prior single 
evaluation of 30 percent in light of 38 C.F.R. § 4.55 (2007) 
(providing that a muscle injury will not be combined with a 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions).  On 
Remand, the AMC continued the evaluation of the disability 
under two separate diagnostic codes.  The Board declines to 
do the same as to do so would violate 38 C.F.R. § 4.55.  The 
Board reinstates the prior single evaluation of 30 percent.  
This action by the Board does not result in a reduction or 
discontinuance of compensation payments currently being made; 
therefore, the veteran is not entitled to prior notice of 
such action.  See 38 C.F.R. § 3.105(e) (2007).  Consequently, 
the issue before the Board is entitlement to a rating in 
excess of 30 percent for the left shoulder and arm disability 
with associated neuropathy.  

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55 (2007).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2007).  Under Diagnostic Codes 5301 to 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  38 C.F.R. § 4.56(d) (2007).  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2007).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4) (2007).

If they happen to be present, the following would also be 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intramuscular trauma and explosive effect of missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The veteran's disability has been evaluated pursuant to 
Diagnostic Code 5302, which provides evaluations for 
disability of Muscle Group II.  The functions of these 
muscles are as follows:  depression of the arm from vertical 
overhead to hanging at the side, downward rotation of the 
scapula, and forward and backward swing of the arm.  
Disability of this group on the dominant arm that is 
moderately severe warrants a 30 percent evaluation, and that 
is severe warrants a 40 percent evaluation.  38 C.F.R. § 
4.73, Diagnostic Code 5302 (2007).

According to a September 2007 VA examination report, however, 
the only muscle involvement is the biceps.  The function of 
Muscle Group V, includes stabilization of the shoulder joint.  
38 C.F.R. § 4.73, Diagnostic Code 5305 (2007).  The muscles 
involved include the biceps.  As with Muscle Group II, on the 
dominant extremity, a moderately severe injury to Muscle 
Group V warrants a 30 percent evaluation, and a severe injury 
warrants a 40 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (2007).    

By way of history, the service medical records show the 
veteran sustained multiple shell fragment wounds to his body 
to include his left shoulder and arm in March 1968.  He was 
hospitalized for a total of 72 days with respect to all of 
his wounds.  There was no nerve or artery involvement.  A 
delayed primary closure was performed on the fragment wounds 
of the left arm and shoulder.  It was noted that this 
procedure was carried out with no difficulty and that the 
fragment wounds healed well.  

The veteran underwent a VA examination immediately after his 
discharge from service.  The February 1969 report noted that 
the veteran complained of numbness in his left shoulder that 
traveled down into his hand.  The radiograph report noted 
that x-rays of the left shoulder showed no deformity, 
intrinsic bone pathology, or evidence of a previous fracture.  
The physical examination revealed multiple fragment wound 
scars of the left shoulder and upper arm.  There was no 
limitation of motion in the shoulder joint, and he showed 
good muscle power throughout all muscle groups.  The examiner 
provided a diagnosis of scars of the left arm and left leg 
secondary to shell fragment wounds.  The report on a 
neurological examination conducted in March 1969 noted that 
it was evident that the scars seen on the deltoid area were 
the result of some injury that must have affected the median 
nerve indirectly and mildly, possibly by adhesions without 
showing any objective findings but persistently giving 
subjective complaint.  The examiner concluded that this must 
be considered a neuropathy of the median nerve, of a mild 
type not objectively demonstrated, but subjectively stated by 
the veteran and convincingly accepted by the examiner.  

The November 1999 VA joints examination report notes that the 
veteran is left-handed.  The veteran reported that since his 
discharge from service, he had worked as an electronic 
engineer in a construction company from 1968 to December 
1997.  He currently complained of pain in his left shoulder 
and a tingling sensation in his left hand.  The physical 
examination revealed multiple scars at the anterolateral 
aspect of the left shoulder, including 1 1/2 inch length scars 
times 4 in the anterior aspect of the left shoulder and arm, 
a 1 inch scar in the medial aspect of the left proximal arma, 
and multiple less than 1 centimeter (cm) old healed scars 
noted in the left arm.  Active range of motion of the left 
shoulder was flexion to 180 degrees, abduction to 170 
degrees, and internal and external rotation to 90 degrees, 
all without pain.  Muscle strength of the shoulder was 4+/5, 
and muscle strength of the elbow was within normal limits.  
Deep tendon reflexes measured 2+ for bilateral biceps and 
triceps jerks.  There was no gross sensory impairment in the 
left shoulder and arm.  X-rays of the left shoulder revealed 
evidence of multiple fragments of shrapnel in the soft tissue 
of the left forearm; however, there was no pathology detected 
in the left shoulder joint.  The examiner provided a 
diagnosis of history of shrapnel injury to the left shoulder 
and proximal arm with minimal weakness of the left shoulder; 
however, no pathology detected in the left shoulder joint.  

The November 1999 VA hand examination report notes that a 
sensory examination revealed a slightly decreased sensation 
enervated by the left median nerve.  The examiner suspected 
that the veteran had left carpal tunnel syndrome.  

The November 1999 VA muscles examination report notes that 
the physical examination revealed no gross tissue loss in the 
left upper extremity except for scar tissue formation.  No 
adhesion, tendon damage, or muscle herniation was detected.  
Muscle strength of the left shoulder was 4+/5 throughout.  
There was no gross loss of muscle function except for minimal 
weakness of the left shoulder.  The examiner provided a 
diagnosis of history of shrapnel injury to the left shoulder 
and arm with mild weakness of the left shoulder.  

The November 1999 VA scars examination report notes that the 
veteran complained that his scars on his left shoulder 
itched.  The physical examination revealed no tenderness, 
ulceration or breakdown of skin, or elevation or depression 
of the scars.  The texture of the scars was soft with slight 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  There was no limitation of function by the scars.  

The November 1999 VA peripheral nerves examination report 
notes that on motor examination, he had strength of 5/5 
throughout including the median enervator muscles in his left 
hand.  He did not have atrophy in the left hand or arm.  The 
sensory examination was normal throughout his left arm.  His 
reflexes were 2+ with downgoing toes.  He had a positive 
tremor in both upper extremities, the right more than the 
left.  The examiner concluded that there was no evidence of 
neurological dysfunction that could be attributed to the 
injury.  The examiner added that the veteran did have 
postural tremor that did not seem to be related to the 
injury.  

A July 2000 VA treatment record noted that the veteran 
complained of pain and numbness in his left shoulder, which 
was worse with overhead reaching.  Range of motion in the 
left shoulder was forward flexion to 115 degrees, with pain 
at 85 to 110 degrees, abduction to 105 degrees, with pain at 
80 to 100 degrees, and internal and external rotation to 80 
degrees.  His strength measured 5/5.

The July 2001 VA scars examination report shows that the 
veteran denied any current symptoms secondary to his scars.  
The physical examination revealed two 3 cm linear scars on 
his left shoulder, a 1.5 cm linear scar on his left arm, and 
a 2.5 cm linear scar on his biceps.  There was a cross hatch 
scar that measured 3 cms on his arm.  All scars showed no 
tenderness.  There was no adherence, and the texture was 
normal.  There was no ulceration or breakdown of skin, no 
elevation or depression of the scars, no underlying tissue 
loss, and no inflammation, edema, or keloid formation.  There 
was no limitation of function by the scars.  The examiner 
provided a diagnosis of numerous shrapnel scars, all well-
healed, unchanged from the previous examination.

The July 2001 VA muscles examination report shows that the 
veteran complained of pain in his left shoulder that worsened 
with carrying things and with lifting activities.  Active 
range of motion of the left shoulder was flexion and 
abduction to 160 degrees.  Adduction, external rotation, and 
internal rotation were within normal limits.  His strength 
measured 4/5.  

The July 2001 VA hand examination report notes that a 
September 2000 electromyograph (EMG) revealed no evidence of 
carpal tunnel or cubital tunnel syndrome. 

Records from the SSA show that the veteran is in receipt of 
disability benefits for bilateral knee and left arm/hand 
injuries.

The December 2002 VA peripheral nerves examination report 
shows that on motor examination, the veteran had strength of 
4/5 in the left upper extremity due to pain.  The examiner 
concluded that the veteran had weakness of the left upper 
extremity with mild pain on passive and active movement of 
the arm and hand.  

The April 2004 VA peripheral nerves examination report shows 
that on motor examination, his strength measured 5/5.  
Reflexes were +2 and symmetrical.  The sensory examination 
was normal and intact in all modalities.  Range of motion was 
within normal limits, but he had tenderness in the acromion 
process of the left upper extremity.  

The May 2004 VA joints and muscle examination reports show 
that the veteran continued to complain of pain and 
additionally complained of morning stiffness in the left 
shoulder.  He experienced a lack of endurance with repetitive 
motions.  He was not using any medications for his pain.  
Carrying and lifting objects caused flare-ups of pain, which 
occurred twice per week and lasted around a half an hour.  
During the flare-up, he took a rest and resumed what he was 
doing once the pain subsided.  The physical examination 
revealed no edema or effusion over the left shoulder or 
instability in the joint.  Range of motion of the left 
shoulder was flexion to 150 degrees, with pain at 140 
degrees, abduction to 100 degrees, with pain at 90 degrees, 
and internal and rotation to 80 degrees, with pain at 70 
degrees of external rotation.  X-rays of the left shoulder 
showed acromioclavicular joint degenerative changes and 
lateral downsloping of the acromion and impingement.  The 
examiner provided a diagnosis of traumatic left 
acromioclavicular joint osteoarthritis.  The examiner 
commented that the fatigue following repetitive use of the 
left shoulder limited the veteran's range of motion 
additionally to a degree of 10 to 15 in all planes as well as 
limited his function to carry out his daily activities.

At the July 2004 RO hearing, the veteran complained that the 
trembling in his left hand aggravated his shoulder.  

The November 2006 VA neurological examination report shows 
that a physical examination revealed weakness in the left arm 
and medial nerve.  There was normal muscle tone and bulk, and 
the sensory examination was normal.  As for activities of 
daily living, the examiner noted that the disability had a 
mild effect on the veteran's shopping, a moderate effect on 
his chores, exercise, sports, and recreation, and no effect 
on his traveling, feeding, bathing, dressing, toileting, and 
grooming.  The examiner noted that the veteran had left 
median nerve dysfunction that was mild with normal sensation 
and reflexes.  

The April 2007 VA neurological examination report notes that 
the veteran's strength and muscle tone and bulk were normal.  
The sensory examination and reflexes were normal.  The 
examiner noted that the veteran experienced muscle fatigue 
with extended use of his left arm.  As for activities of 
daily living, the examiner noted that the disability had a 
mild effect on his traveling, feeding, and dressing, a 
moderate effect on his chores, shopping, exercise, sports, 
and recreation, and no effect on his bathing, toileting, and 
grooming.  

The September 2007 VA muscles examination report describes 
that the muscle wounds the veteran sustained were to the 
biceps from low velocity missiles.  The veteran underwent 
debridement at that time, and it was noted that these wounds 
required hospitalization for three days.  The wounds were not 
a through and through injury, and there were no associated 
bone, nerve, vascular or tendon injuries.  There was also no 
infection before the wounds healed.  The veteran currently 
complained of pain and fatigability.  His muscle strength in 
the biceps measured 4/5.  There was no intermuscular 
scarring.  His muscle function was normal in terms of comfort 
and endurance, and he had strength sufficient to perform the 
activities of daily living.  The physical examination further 
showed the following scars:  1 cm by 4 cms scar of the 
anterior shoulder; 1 cm by 3 cms scars of the biciptal groove 
and biceps; 1.5 cms by 4 cms scar of the lower biceps; and 1 
cm by 2 cm scar of the medial biceps.  None of the scars were 
painful, tender to the touch, or adherent.  There was no 
muscle herniation or loss of deep fascia or muscle substance.  
The motion of any joint was not limited by the muscle injury.  
As for activities of daily living, the examiner noted that 
the disability had a mild effect on his shopping, recreation, 
traveling, feeding, bathing, and dressing, a moderate effect 
on his chores, a severe effect on his exercise and sports, 
and no effect on his toileting and grooming.  The examiner 
noted that the veteran had fatigue with use of his entire 
left arm after 10 minutes.  

The foregoing medical evidence overwhelming shows that the 
veteran's disability does not meet or more nearly approximate 
the criteria for a rating in excess of 30 percent based on 
impairment to Muscle Group V.  The veteran complains of the 
cardinal signs of muscle disability, to include pain, 
weakness, and a lowered threshold of fatigue.  The objective 
medical evidence of record, however, only shows slight to 
moderate overall disability of the left shoulder and arm with 
associated neuropathy.  In particular, only slight weakness 
of the shoulder and arm was demonstrated on physical 
examinations as muscle strength consistently measured 4 or 
higher, and various examiners have described only mild 
impairment.  Slight or no sensory impairment and normal 
muscle tone and bulk were demonstrated on examinations.  His 
deep tendon reflexes were consistently measured as 2+, which 
is normal.  The residual scars are essentially asymptomatic.  
They do not cause functional limitation, and are not 
characterized by any of the factors considered for a 
compensable evaluation under the Schedule of Ratings for the 
Skin.  See 38 C.F.R. § 4.118 (2007).  The November 2006 VA 
examiner indicated that the left median nerve dysfunction was 
only mild in severity.  Range of motion of the shoulder and 
arm demonstrated on examinations never measured 25 degrees or 
less from the veteran's side, such that a 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007) would be 
for consideration.  The VA examiners also described the 
effect the veteran's disability had on the majority of his 
activities of daily living as primarily no effect to moderate 
impairment.  For these reasons, the Board finds that the 
veteran's left shoulder and arm disability with traumatic 
neuropathy of the left medial nerve disability does not more 
nearly approximate the symptomatology associated with a 
severe muscle disability.  

The Board has considered whether the veteran's left shoulder 
and arm disability with associated neuropathy presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  None of the evidence shows that the veteran's 
disability presents an exceptional or unusual disability 
picture that takes the veteran's case outside of the norm.  
Moreover, VA has found the veteran to be unemployable on 
account of several disabilities, according to a February 2003 
rating decision.  Therefore, the Board finds that the 
criteria for submission for consideration of an extra-
schedular rating are not met.


ORDER

A rating in excess of 30 percent for shrapnel wounds to the 
left shoulder and arm with traumatic neuropathy of the left 
medial nerve is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


